Citation Nr: 1733425	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  15-10 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1950 to August 1952. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection at 50 percent for PTSD.  

In a decision dated in June 2016, the Board remanded the issue.  As the RO has attempted to obtain the Veteran's private treatment records from his identified medical care providers, associated updated VA treatment records with the claims file, and scheduled the Veteran for a VA psychiatric examination, the Board finds there is compliance with the prior remand. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has resulted in symptoms to include, but not limited to, mood disturbances such as anxiety, depression, and irritability or outbursts of anger (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects); sleep disturbances; panic attacks more than once a week; disturbances of motivation and mood; hypervigilance; avoidance; and impairment of short and long term memory; resulting in occupational and social impairment with deficiencies in most areas, but not total social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent, but no greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked. 

The Veteran argues that his service-connected psychiatric disorder is more severe than the rating reflects.  Specifically, stating in an August 2013 notice of disagreement that his PTSD warrants at least a 70 percent rating.  

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In this case, the Veteran is in receipt of a 70 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  The regulations relevant to this appeal can be found at 38 C.F.R. §§ 4.21, 4.126, 4.130, Diagnostic Code 9411 and were provided to the Veteran in the February 2015 statement of the case and will not be repeated here.  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Based on the evidence of record and upon resolution of reasonable doubt in favor of the Veteran, the Board finds that a rating of 70 percent, and no greater, is warranted.  In this regard, the Board notes that the Veteran has presented with complaints of sleep disturbances, depression, anxiety, panic attacks more than once a week, disturbances of motivation and mood, hypervigilance, avoidance, impairment of short and long term memory (retention of only highly learned material, while forgetting to complete tasks), and irritability or outbursts of anger (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects.  Moreover, private treatment records from Dr. E.W.H. from March 2013 to May 2015 note the Veteran was assigned Global Assessment Functioning (GAF) scores of 40 and 45, indicating serious impairments in social and occupational functioning (See DSM-IV).  Furthermore, a March 2013 private treatment record from Dr. E.W.H. notes the Veteran's symptoms made him moderately compromised in his ability to sustain social relationships and unable to sustain work relationships, and both the May 2013 and July 2016 VA examiners found his symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

These symptoms support a 70 percent disability rating.  The Veteran's disability most closely approximates occupational and social impairment with deficiencies in most areas as listed in the criteria for a 70 percent disability rating under Diagnostic Code 9411.

The Board acknowledges that the symptoms described above do not indicate that the Veteran experiences all of the symptoms associated with a 70 percent disability evaluation for acquired psychiatric disorder.  However, per Vasquez-Claudio, the Board finds that his symptoms equate in frequency, severity and duration to occupational and social impairment with deficiencies in most areas.  Therefore, a 70 percent disability evaluation is warranted for the entire appeals period, even though all the specific symptoms listed for a 70 percent evaluation are not manifested.

Consideration has been given to assigning the next higher and maximum disability evaluation of 100 percent for the Veteran's PTSD for the period on appeal.  Most of his documented symptoms (e.g., sleep disturbances, irritability or outbursts of anger with little or no provocation, typically expressed as verbal or physical aggression toward people or objects, avoidance, hypervigilance, and impairment of short and long term memory) are specifically included in the criteria for a 50 or 70 percent evaluation.  Total occupational and social impairment, which generally requires symptoms severe enough to severely distort the individual's perception of reality, is not shown by the record.  Indeed, private treatment records and VA examinations reveal the Veteran has consistently presented as cooperative, alert, orientated to person, place, and time, and with good thought process.  Also, the Veteran reported he had friends and was active in church during his May 2013 VA examination and reported he did social activities during his July 2016 VA examination.  
Furthermore, the July 2016 VA examiner found the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, which warrants a 50 percent disability rating.  Thus, the Veteran's symptomatology does not equate to total occupational and social impairment.  

Although private treatment records by Dr. E.W.H. in June 2006, March 2013, May 2013, June 2013, January 2015, and May 2015 note the Veteran reported audio and visual hallucinations one to two times a week, the Board finds that such symptoms, in and of themselves, do not warrant the assignment of the next higher 100 percent rating.  The May 2013 VA examiner noted the Veteran reported he occasionally heard his name and other noises, but realized those are probably imagination issues and not real.  "They're more likely than not related to his hypervigilance or [he] has mild/moderate insomnia."  Additionally, the Veteran denied such symptoms in a January 2014 and July 2014 private treatment record by Dr. E.W.H. and there was no evidence of such symptoms noted in the July 2016 VA examination report.  The Veteran's lack of consistent reporting concerning the severity and persistence of his claimed hallucinations weighs against the assignment of a higher rating.  More importantly, aside from the intermittent reports of hallucinations, the evidence of record does not reveal that the Veteran suffers from the type of symptoms commensurate with the criteria for a 100 percent evaluation.  It cannot be said then, even accepting intermittent hallucinations, that his disability more nearly approximates the severity of that required for a total rating.  The Board reiterates that the Veteran's disability picture as a whole does not reflect PTSD symptoms higher than the 70 percent rating assigned herein.  

For these reasons, the Board finds that the weight of the evidence establishes that the Veteran's PTSD most closely approximates the 70 percent criteria.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial 70 percent disability rating for PTSD is granted subject to the laws and regulations governing the payment of veterans' benefits.

	
____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


